Exhibit 15.1 - B - 60 - Raymond Chabot Grant Thornton Raymond Chabot Grant Thornton S.E.N.C.R.L. Bureau 2000 Tour de la Banque Nationale 600, rue De La Gauchetière Ouest Montréal (Québec) H3B 4L8 Téléphone / Telephone : (514) 878-2691 Télécopieur / Facsimile : (514) 878-2127 www.rcgt.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Comamtech Inc. We have issued our independent auditor’s report dated March 29, 2011, with respect to the consolidated financial statements included in the Annual Report of Comamtech Inc. on Form 20-F for the year ended December 31, 2010.We hereby consent to the incorporation by reference of said report in the Registration Statements of Comamtech Inc. on Form S-8 (File No. 333-102792) and Form F-3 (File No. 333-117794). s/s Raymond Chabot Grant Thornton Chartered Accountants Montreal, Canada March 31, 2011
